MEMORANDUM OPINION
                                         No. 04-11-00450-CR

                                  EX PARTE MARCELO PARODI

                      From the County Court at Law No. 6, Bexar County, Texas
                                       Trial Court No. 2460
                          Honorable Wayne A. Christian, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 21, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court denied appellant’s application for writ of habeas corpus on April 25, 2011.

Therefore, the notice of appeal was due to be filed on May 25, 2011. TEX. R. APP. P. 26.2(a)(1).

Appellant did not file a motion for new trial or a motion for an extension of time in which to file

his notice of appeal. Appellant filed his notice of appeal on June 21, 2011. Appellate counsel’s

certificate of service in the notice of appeal is dated June 20, 2011. On August 24, 2011, we

ordered appellant to show cause why his appeal should not be dismissed for lack of jurisdiction.

Appellant’s counsel filed a response; however, although this court has appellate jurisdiction over

criminal habeas matters, see Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio

1999, no pet.), it is still necessary to file a timely notice of appeal to invoke our jurisdiction. See
                                                                                04-11-00450-CR


TEX. R. APP. P. 25.2(a) and 26.2(a); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241,

243 (Tex. Crim. App. 1991) (out-of-time appeal from felony conviction may be sought by filing

a writ of habeas corpus pursuant to Texas Code of Criminal Procedure article 11.07). This

appeal is therefore dismissed for lack of jurisdiction.


                                                          PER CURIAM

Do not publish




                                                 -2-